Citation Nr: 0604688	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-01 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher disability rating for service-
connected residuals, gunshot wound of right thigh, with 
retained foreign bodies, muscle group XIV, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received at the RO in 
November 2004, a statement of the case was issued in December 
2004 and a substantive appeal was received in January 2005.  
The veteran testified at a Board hearing at the RO in January 
2006.  The Board granted the veteran's motion to advance his 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as residuals, gunshot wound of right thigh, 
with retained foreign bodies, muscle group XIV, is productive 
of pain and moderate muscle damage with multiple foreign 
bodies still retained in the leg, but without evidence of 
bone, or nerve damage and no evidence of limitation of motion 
or functional loss; the scars are not tender, do not limit 
the function of any part, and are less than 6 square inches 
in area.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for residuals, gunshot wound of right thigh, 
with retained foreign bodies, muscle group XIV, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Code 5314 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  An August 2004 VA letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The letter explicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  He was 
advised to identify any source of evidence and that VA would 
assist him in requesting such evidence.  Thus, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in August 2004 and the 
initial rating decision was issued in August 2004.  Thus, the 
VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the veteran has been 
afforded a VA examination, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

The veteran's service-connected residuals, gunshot wound of 
the right thigh, with retained foreign bodies, has been rated 
as 30 percent disabling by the RO under the provisions of 
38 C.F.R. §  4.73, Diagnostic Code 5314 (2005).

Diagnostic Code 5314 dictates that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-d) 
(2005).  Under the criteria:

(1) Moderate disability of muscles is manifested by the 
following:

 (i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

 (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(2) Moderately severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(3) Severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

 (iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

 (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

 (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

 (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

 (D) Visible or measurable atrophy.

 (E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

 (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56 (2005).

The veteran's service medical records show that the right 
thigh gunshot wound occurred in early January 1945.  Records 
show that the wounds were closed and debrided under local 
anesthetic on January 13 and 15 and that the veteran was 
given 1cc of tetanus toxoid and 20,000 units of penicillin.  
The sutures were removed on January 25 and the wounds were 
noted to be clean and healed.  The veteran was on crutches on 
January 28 and progressed to a cane by February 2 and to 
walking by February 4.  The veteran was noted to be receiving 
rehabilitative treatment on February 8 and was noted to have 
thigh pain with walking on February 14.  Medical records from 
February 21 noted that there was no residual disability from 
the right thigh gunshot wound.

The veteran testified at his January 2006 Board hearing that 
the pain in his right thigh from his service-connected 
disability prevented him from playing tennis and golf, 
limited his walking to approximately one-half mile, and 
sometimes required him to use a cane.  VA treatment records 
show that the veteran has complained of and received 
treatment for right thigh pain.

A VA examination report from September 2004 shows that the 
veteran reported pain in his right thigh from his service-
connected disability.  The examiner noted that the anterior 
muscle of the right thigh was penetrated.  The examiner noted 
an entry scar on the right thigh which was 5 cm. by 5 cm.  It 
was mobile and nontender.  There was an exit scar in the 
proximal part of the right thigh measuring 7 cm. by 1cm.  The 
scar was nontender and mobile.  There was no tissue loss, 
adhesions, tendon damage, or bones, joints or nerve damage.  
Muscle strength was full in the right lower extremity.  There 
was no muscle herniation, no loss of muscle function and no 
joint function limitation.  Five repeated movements of the 
right thigh, knee, and hip did not appreciably increase the 
pain, fatigue, weakness or lack of endurance and there was no 
reduction in range of motion found.  X-ray images of the 
right hip showed mild degenerative changes.  

The examiner's diagnoses were shrapnel wound in the right 
thigh penetrating muscle group XIV, retained metallic foreign 
body in the right thigh, occasional muscle pain in the right 
thigh, and heterotrophic ossification.  The examiner noted 
that there was no weakness or loss of power, no fatigue, and 
no incoordination associated with the service-connected 
disability.  There was also no evidence of nerve involvement, 
bone involvement or peripheral neuropathy.  There was some 
evidence of soft tissue involvement.

Under Diagnostic Code 5314, a 30 percent rating is warranted 
for a moderately severe disability and a 40 percent rating is 
warranted for a severe disability.  There is simply no 
evidence to support a finding of a severe disability in this 
instance as there is no evidence of bone fracture; extensive 
debridement; prolonged infection; sloughing of soft parts; 
intermuscular binding and scarring; hospitalization for a 
prolonged period for treatment of wound; ragged, depressed 
and adherent scars; loss of deep fascia or muscle substance; 
soft flabby muscles in wound area; muscles that swell and 
harden abnormally in contraction;  severe impairment of 
function; or any of the other symptoms and signs associated 
with severe muscle injury.  The Board finds it particularly 
persuasive that on examination there was no evidence of any 
loss of muscle function, limitation to range of motion, loss 
of joint function, loss of strength, or damage to the bones, 
nerves or joints.  As such, a 40 percent disability rating 
for severe muscle injury is not warranted in this instance.

The Board notes that under Esteban v. Brown that a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is superficial, unstable, 
painful on examination, occupies an area of six square inches 
or more and is deep or causes limited motion, or a scar that 
is otherwise causative of limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 
7804, 7805 (2005); Esteban v. Brown, 6 Vet. App. 259 (1994).  
The Board notes that the medical evidence of record does 
document two scars on the veteran's right thigh.  However, 
the medical evidence clearly shows that the scars are well 
healed, not superficial, unstable, tender on examination, or 
occupy an area of six square inches or more,  and result in 
no limitation of function.  Thus, separate compensable 
ratings for the veteran's right thigh scars are not 
warranted.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  Specifically, the Board notes that the 
veteran has not alleged, nor does the record show, that his 
right thigh injury has ever interfered with his ability to 
work or has ever required hospitalization subsequent to 
active duty service.  38 C.F.R. § 3.321(b).  The Board finds 
that the veteran's disability picture does not approximate 
the criteria necessary for a higher disability evaluation.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound to the right thigh with retained 
foreign bodies.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


